Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 7, 2014

                                       No. 04-14-00144-CV

                                      Sandra Y. ESPINOZA,
                                            Appellant

                                                 v.

                                      Ruth V. THRASHER,
                                            Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                                   Trial Court No. 391870
                        Honorable David J. Rodriguez, Judge Presiding


                                          ORDER
      In a notification of late clerk’s record, the trial court clerk asserted that the clerk’s record
would be filed by July 24, 2014. No clerk’s record, however, has been filed. We therefore
ORDER the trial court clerk to file the clerk’s record on or before August 18, 2014. NO
FURTHER EXTENSIONS OF TIME WILL BE GRANTED.



                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court